Citation Nr: 1217523	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the cervical spine, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a pinched nerve of the cervical spine, to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for myofascial pain syndrome, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1972 to December 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  In that rating decision, the RO determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for postoperative residuals of left thoracic outlet syndrome.  The RO also denied service connection for arthritis of the cervical spine, a pinched nerve of the cervical spine, and for myofascial pain syndrome, all to include as secondary to postoperative residuals of left thoracic outlet syndrome. 

In February 2010, the Veteran testified at a Travel Board hearing at the RO, and a copy of the hearing transcript has been associated with the claims. 

In June 2010, the Board determined that new and material evidence had been received to reopen the previously denied claim for entitlement to service connection for postoperative residuals of left thoracic outlet syndrome.  The issue of the merits of the claim for entitlement to service connection for postoperative residuals of left thoracic outlet syndrome, as well as the issues of entitlement to service connection for arthritis of the cervical spine, a pinched nerve of the cervical spine, and myofascial pain syndrome, all to include as secondary to postoperative residuals of left thoracic outlet syndrome, were remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  Specifically, the Board instructed the AOJ to seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment and to provide the Veteran with a VA examination to determine the nature and etiology of his claimed disorders.  
Pursuant to the Board's June 2010 remand directives, the Veteran was provided with VA examinations in September 2010 and November 2011.  Based on the findings contained in both examination reports, in a December 2011 rating decision, the AOJ awarded entitlement to service connection for cubital tunnel syndrome in the right and left upper extremities (originally claimed as postoperative residuals of left thoracic outlet syndrome) and assigned 10 percent and a noncompensable evaluations, respectively, from July 23, 2007.  The Veteran has not appealed the initial awards, and these matters are not before the Board.  

The remaining issues on appeal are claims for entitlement to service connection for arthritis of the cervical spine, a pinched nerve of the cervical spine, and myofascial pain syndrome, all to include as secondary to service-connected disabilities.  Those matters are addressed below. 


FINDINGS OF FACT

1.  Arthritis of the cervical spine was not shown during service or at separation, or until years after the Veteran's discharge from service.  The preponderance of the evidence of record is against a finding that the Veteran's arthritis of the cervical is etiologically related to his period of service, to include as a postoperative residual of an inservice right first rib resection or as secondary to service-connected disabilities. 

2.  The medical evidence does not show that the Veteran has a current diagnosis involving a pinched nerve of the cervical spine. 

3.  The medical evidence does not show that the Veteran has a current diagnosis of myofascial pain syndrome.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for arthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for entitlement to service connection for a pinched nerve of the cervical spine have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

3.  The criteria for entitlement to service connection for myofascial pain syndrome have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent a letter to the Veteran in February 2008 that addressed the notice elements concerning his claims.  The letter informed the Veteran of what evidence is required to substantiate the claims, including based on secondary service-connection, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under these circumstances, the Board has determined that the notification requirements of the VCAA have been satisfied.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  Pursuant to the Board's June 2010 remand directives, the Veteran was afforded VA examinations in September 2010 and November 2011 to determine the nature and etiology of his claimed disorders.  

The Board acknowledges the Veteran's contentions that the findings contained in the September 2010 VA examination report should not be considered when adjudicating the matters on appeal because of what he calls "the prejudicial mannerism in which this examination took place." Specifically, the Veteran stated that the 2010 VA examiner told him that he would "never be able to get anything out of the V.A. for this."  The Veteran also indicated that the examiner acted like he did not care when the Veteran told him that he felt someone has tampered with his VA file.  In addition, the Veteran questioned the competency of the 2010 VA examiner because the examiner told him that he was unable to say whether the original 1974 diagnosis was correct.   

Based on a review of the 2010 examination report, the Board does not find any indication of bias on the examiner's behalf in the report.  The examiner recorded the Veteran's contention of tampering of his military records, without any additional comments.  Also, the Board finds no indication in the record that the examiner did not have the required medical training to determine the nature and etiology of the Veteran's claimed disorders.  The VA examiner stated that he reviewed the Veteran's claims folder prior to the examination, and it is clear from the examination report that the VA examiner considered the findings shown in the medical evidence.  The 2010 VA examiner identified the nature of the Veteran's disorders and provided a fully-supported opinion regarding the likely etiology of the disorders.  Moreover, the 2011 VA examiner stated that the previous 2010 examination was completely competent and he confirmed the findings contained in that previous report. 

These examination reports contain findings and medical opinions that are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the veteran with an examination, it must insure that the examination is adequate).  The Board finds that the September 2010 and November 2011 VA examination reports comply with the June 2010 remand directives, and as such, no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
 
The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and that he still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for arthritis of the cervical spine, a pinched nerve of the cervical spine, and myofascial pain syndrome, all to include as secondary to service-connected disabilities.  

A review of the service treatment records shows that the Veteran was diagnosed with and treated for left thoracic outlet syndrome.  He underwent a surgical resection of the first right rib during his period of service.  His service treatment records do not show treatment for arthritis of the cervical spine, a pinched nerve of the cervical spine, or for myofascial pain syndrome.  

Service treatment records show complaints of recurrent problems involving the Veteran's upper arms and shoulder girdle area.  Impressions included the following: intermittent muscle spasms; muscle weakness; rule out hypokalemia; rule out other electrolyte imbalance; rule out muscular dystrophy type syndromes; rule out myasthenia gravis; and rule out arthritis-joint disease.  

In April 1974, the Veteran was admitted for bilateral thoracic outlet syndrome and he underwent the right first rib resection.  The discharge diagnosis was satisfactory bilateral thoracic outlet syndrome.  An August 1974 treatment report related impressions including the following: right arm paresthesias; postoperative first rib resection; abnormal electromyography with mild membrane instability of the right upper extremity; and history and findings not compatible with organic neuromuscular disease.  An October 1974 hospital report related diagnoses including residuals of right ulnar nerve deficits, postoperative right first rib resection, and left thoracic outlet syndrome with objective neurological deficits.  An October 1974 hospital narrative summary noted final diagnoses of the following: status postoperative right first rib resection, April 1974; residuals electromyographic and sensory abnormalities in the right ulnar nerve distribution of the forearm and hand, without significant motor dysfunction; and left thoracic outlet syndrome without objective artery or nerve dysfunction. 

At no point do any of the service treatment records show diagnoses of arthritis or pain syndrome associated with the Veteran's cervical spine.  While the October 1974 service treatment records reflect some neurologic impairment involving the right ulnar nerve (already service-connected as cubital tunnel syndrome), there was no separate finding of any pinched nerve in the cervical spine.   Moreover, the Veteran's 1974 separation examination report shows normal spine and neurologic evaluations. 

Post-service private treatment records and treatment records from the McFee Army Health Clinic, White Sands Missile Range, dated from 1982 to 1996 show treatment for postoperative residuals of first right rib resection as well as for problems involving the left shoulder and cervical spine.  Also, private treatment records from University Physician Group starting in 2003 continue to show treatment for similar problems.  

A May 2008 statement from E. L., M.D., and a June 2008 statement from R.D.C., M.D., contain essentially the same medical findings and statements.  Both private physicians reported that the Veteran had surgery for left thoracic outlet syndrome (first right rib resection) in April 1974.  Since that time, the Veteran had suffered from recurrent left shoulder and cervical spine pain.  It was noted that the Veteran had an X-ray which revealed cervical spondylosis (considered to be congenital) as well as pinching of the C5/C6 nerve root on the left.  Both private physicians indicated that the Veteran had reported difficulty when reaching for objects with his arm at the shoulder and in the neck.  This was treated with myofascial blocks and physical therapy.  Drs. L. and C. commented that they strongly believed that the Veteran should be evaluated for a VA disability involving left-sided pain.  It was also felt that the Veteran may have had underlying cervical spondylosis which had accounted for his discomfort over the past years. 

In a November 2009 report from the Rehabilitation Group, P.A., it was noted that the Veteran reported that he had thoracic outlet syndrome that was diagnosed in 1974 and that he underwent removal of the right first rib.  The Veteran reported that prior to 1974, he did not have any symptoms of arm/shoulder/neck pain.  The Veteran indicated that he still experienced pain at the cervicothoracic junction, as well as intermittent numbness in both arms.  He reported that the pain was exacerbated by stress or any use of the upper extremities and that it was diminished somewhat with taking Naproxen and Tylenol.  The assessment was protracted cervical spine, numbness dysestheius, and pain in the limbs and extremities.   The private physician concluded the report with the following statement: 

I cannot ascertain with a reasonable medical probability that ANY portion of his current condition is directly and causally related to the work activity events prior to his retirement in 1974.  It would be possible that any activity requiring activation of upper extremity muscles to raise the arms above the head along with shoulder elevation could activate the scalenes to point of possible impingement on the brachial plexus portion passing through the different portions of the scalenes.

November 2009 report, Dr. J.A.S., The Rehabilitation Group, P.A.

Subsequent private treatment records from Dr. L., dated in 2010, show that the Veteran's medical history included diagnoses of arthritis of the cervical spine and chronic pain.  The record shows that as of June 2010 the diagnosis of myofascial pain was deleted from the list of the Veteran's current medical problems.  The report of an August 2010 electromyography (EMG) and nerve conduction study noted the Veteran's complaints of persistent pain and numbness in his upper extremities.  The results from the study were evaluated as normal.  The examiner found that there was no evidence of abnormality of the brachial plexus, of nerve entrapment in the thoracic outlet, or of nerve entrapment in the cubital or carpal tunnel, and that there was no evidence of right cervical radiculopathy, or generalized neuropathy or myopathy.  

Pursuant to the Board's June 2010 remand directives, the Veteran was afforded a VA examination in September 2010.  The VA examination report shows the Veteran reported a history of degenerative arthritis of the cervical spine that was first diagnosed in 2000, and a history of cervical radiculopathy and thoracic outlet syndrome.  Physical examination revealed normal cervical spine curvature, full range of motion in the cervical spine, decreased reflex, normal sensory evaluation (although subjective complaints of numbness), and decreased right finger abduction.  X-ray film revealed degenerative changes in the cervical spine.  Normal findings from the private August 2010 EMG study were recorded.  Further diagnostic testing did not reveal any findings of thoracic outlet syndrome or carpal tunnel syndrome, but it did suggest cubital tunnel syndrome.  A diagnosis of thoracic muscle spasms related to neck and shoulder pain was given, and it was observed that this was not a primary diagnosis, but was a secondary symptom.  The VA examiner noted that the problem associated with this conclusion was a possible finding of myofascial pain syndrome. 

Based on a review of the medical findings from the clinical examination and the medical records, the September 2010 VA examiner concluded that physical findings shown in service and the absence of certain diagnostic testing at that time, tended to show that the previous diagnosis of thoracic outlet syndrome was incorrect.  Rather, the VA examiner felt that the findings indicated involvement of the lower brachial plexus.  The examiner concluded that the findings recorded in service, the Veteran's age at the onset of symptom, and his current residual symptoms, most likely supported a diagnosis of bilateral brachial neuritis (or cubital tunnel syndrome).  The VA examiner concluded that this condition had an onset during the Veteran's period of service.  [Service connection has been awarded for cubital tunnel syndrome based in part on this opinion.]  With regard to the other matters identified in the Board's June 2010 remand directives (arthritis of the cervical spine, a pinched nerve of the cervical spine, and myofascial pain syndrome), the September 2010 VA examiner specifically stated that they "are NOT CAUSED BY OR A RESULT OF his service activities."

Subsequently, the AMC sought clarification of the findings contained in the September 2010 VA examination report.  In November 2011, the Veteran was afforded another VA examination.  In that examination report, the VA examiner determined that the findings from the clinical evaluation supported a diagnosis of degenerative arthritis in the cervical spine, but there was no current objective evidence to support a diagnosis of a pinched nerve in the cervical spine or myofascial pain syndrome.  The November 2011 VA examiner found that the previous VA examination was a "very complete evaluation," and the examiner confirmed the previous diagnosis of brachial plexus neuritis with an onset during the Veteran's period of service.  The VA examiner also recorded that the Veteran had a current diagnosis of degenerative arthritis in the cervical spine, which was not related to his period of service or a residual of the inservice surgery.  Again, the November 2011 VA examiner determined that there was no objective evidence to support the diagnosis of a pinched nerve in the cervical spine or myofascial pain syndrome. 

By way of a December 2011 rating decision, the RO granted entitlement to service connection for bilateral cubital tunnel syndrome, originally claimed as postoperative residuals of left thoracic outlet syndrome.  That matter is no longer on appeal since the award granted the Veteran the full benefit he previously sought.  The issues remaining on appeal involve the claims for entitlement to service connection for arthritis in the cervical spine, a pinched nerve in the cervical spine, and myofascial pain syndrome, all to include as secondary to his service connected disabilities. 


Arthritis of the Cervical Spine 

The Veteran seeks entitlement to service connection for arthritis of the cervical spine.  The Board will first address the Veteran's claim on a direct basis.  Again, to prevail on the issue of direct service connection, there must be (1) medical evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  

Initially, the Board will address the previous diagnosis of cervical spondylosis, congenital disorder.  The Board observes that VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See 38 C.F.R. § 3.30(c); VAOPGCPREC 67-90; VAOPGCPREC 82-90.  Here, given the normal spinal evaluation at separation, the Board finds no evidence of an increase in the severity of the Veteran's spondylosis during service.  Additionally, there was no superimposed disease or injury during service which created additional disability.  Simply put, there is no evidence of any increase in severity of any spondylosis during service, especially given the fact that there was no current finding of spondylosis on VA examination in 2010 or in 2011.  

The Board will next turn to consideration of the diagnosis of degenerative arthritis of the cervical spine.  See September 2010 VA examination report.  The evidence of record does not show any treatment or diagnosis for arthritis of the cervical spine in service, at separation, or for many years afterward.  The Veteran did undergo a right rib resection in 1974 for symptoms of pain and numbness in his upper extremities and shoulder area, which was previously diagnosed as thoracic outlet syndrome.  The Veteran reports symptoms of neck pain and discomfort since undergoing that 1974 surgical procedure.  

The remaining question is whether the preponderance the evidence supports a finding that the currently diagnosed arthritis of the cervical spine is related to service, including as a postoperative residual from the 1974 surgery.  Based on a review of the evidence, the Board finds that the weight of the evidence is against such a finding. 

Here, the service treatment records contain no evidence of treatment for any neck problems, much less a chronic neck problem during the Veteran's period of active service.  See 38 C.F.R. § 3.303.  Rather, all the service medical evidence tend to demonstrate that the Veteran's complaints involving pain and numbness in his upper extremities and shoulder area were attributed to the previous diagnosis of thoracic outlet syndrome.  On his examination prior to separation, the Veteran's spine was evaluated as normal.  The first x-ray evidence of arthritis of the cervical spine does not come until 1996, although the Veteran reported that he was not diagnosed with arthritis of his cervical spine until 2000s.  Essentially, a chronic neck disorder was not shown in service, at separation, or for more than two decades after the Veteran's separation from service.  38 C.F.R. § § 3.307 and 3.309.

The record also does not show a continuity of symptomatology (or treatment) for any neck problems, following the Veteran's separation from service in 1974 until 1996.  None of the treatment records or physical evaluation reports for his guard position with McFee Army Health Clinic shows complaints of neck problems until 1996.  While the Veteran reported that he had neck problems over the years since service, the record does not document any treatment for complaints or findings involving the neck until 1996.  A lengthy period of time between service and the first post-service clinical notation of complaints or symptoms associated with the disability at issue is of itself a factor for consideration that weighs against a finding that the current disability is related to service.   See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a disability was aggravated by service).  

The Board notes that it must consider the competency and credibility of the Veteran's lay contentions that he has experienced neck problems since the 1974 surgery.  It is noted that the Veteran is competent to attest to the onset of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1335.  

Here, the record contains conflicting statements from the Veteran regarding the onset of his current neck problems.  While the Veteran testified that his current neck problems had their onset in 1974, the September 2010 VA examination report shows he reported that the onset of his current neck problems was in the 2000.  Also, at the time of his separation in 1974, the Veteran specifically denied any problems involving his spine.  The Veteran's statements (or in this case, notations made on his report of medical history) made contemporaneous to service are more credible than the statements offered recently in conjunction with this claim.  See Curry v. Brown, 7 Vet. 59 (1994).

In light of the conflict between the Veteran's accounts as to the onset of his current neck problems, his 1974 indication of no spine problems at separation, and the lack of treatment for neck symptoms for two decades after service, the Board has to question the credibility of the Veteran's current contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Based on the Veteran's conflicting statements, his 1974 indication of no spine problems at separation, and the lack of treatment for neck symptoms for two decades after service, the Board finds that the Veteran's current assertions are not credible to the extent that he reports that the onset of his current neck problem was in 1974.  His statements cannot be used as evidence of continuity of symptomatology since service to support an award of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Further, the weight of the most probative medical opinion of record is against a link between the Veteran's current diagnosed arthritis and his period of service, to include as a postoperative residual of the right rib resection.   As noted above, the record contains fours medical statements that touch and concern the issue of whether the Veteran's current disorder is related to his period of service. 

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36  (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Here, the November 2011 VA examiner's medical nexus opinion is the most probative opinion on this issue.  The November 2011 concluded that the Veteran's arthritis of the cervical spine disorder was not etiologically related to his period of service and was not a postoperative residual of the right rib resection.  This medical conclusion was based on a review of the claim folder and the findings from clinical evaluation and interview of the Veteran.  Although the November 2011 VA examiner provided a limited rational in support of this medical conclusion, his conclusion is based on complete review of the claims file, including the Veteran's reported onset, and therefore, it does contain some probative value.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In contrast, the three medical statements that support the Veteran's claim come from the private medical statements from Drs. L. and C., and from the November 2009 private medical statement from the physician at Rehabilitation Group.  It appears that each of these positive medical statements is only based on the Veteran's reported history and not upon a review of any of the objective medical records found in the claims file.  As shown above, the Board considers the Veteran an unreliable historian of his low back problems.   See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises); see also Swann v. Brown, 5 Vet. App. 229  (1993); Reonal v. Brown, 5 Vet. App. 458  (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  There is no indication in any of the private medical statements that the medical opinions are based on any separate information that verified the Veteran's contention.  Accordingly, the Board affords the three private medical statements low probative value, if any. 

Moreover, the statements from Dr. L. and Dr. C. do no more than indicate a possible positive medical nexus.  Both physicians noted that the Veteran suffered from recurrent cervical spine pain since the 1974 surgery.  In addition, both private physicians stated that they strongly believed the Veteran should be evaluated for a VA service-connected disability because of his left-sided problems.  Although it appears that Dr. L. and Dr. C. are indicating that the Veteran's arthritis in his cervical spine is related to his period of service as a postoperative residuals from the 1974 surgery, neither private physician specifically articulate such an etiological association.  The Board finds that these medical statements are insufficient to support a finding that the Veteran's arthritis of the cervical spine disorder is related to his period of service as they are at best speculative in nature.    

The Board finds that these medical statements are insufficient to support findings that the Veteran's arthritis of the cervical spine disorder is related to service.  Service connection may not be based on a resort to speculation or remote possibility, such as indicated by these opinions.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

Similarly, the November 2009 private medical statement from the physician at Rehabilitation Group, P.A. bears no probative value on the issue of etiology as it is also a speculative opinion.   Here, the private physician stated that it was "possible" that the Veteran's current cervical spine problems were related to symptoms he experienced in service.  The Board finds that private physician's opinion regarding the possibility that the Veteran's cervical spine disorder is related to symptoms he experience in service speculative in nature.  

The Board notes that findings of a medical professional are medical conclusions that the Board cannot ignore or disregard. Willis v. Derwinski, 1 Vet. App. 66 (1991). However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992). Therefore, after a careful review of the Veteran's claims file the Board finds that the 2011 VA examiner's negative medical nexus opinion is the most probative in this matter and it weighs heavily against the Veteran's claim.

Based on the foregoing, the Board finds that the preponderance of the evidence does not support the finding that the Veteran's current cervical spine disorder is etiologically related directly to his service, to include as a postoperative residual of the right rib resection.  

Next, the Board turns to the Veteran's alternative theory of entitlement - secondary service connection.  The remaining question is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that the arthritis of the cervical spine is related to his service-connected disabilities.  See 38 C.F.R. § 3.310.  Here, the weight of the medical evidence is against such a finding.  

The November 2011 VA examiner found that the Veteran's arthritis of the cervical spine disorder was not caused by or related to any postoperative residual of the 1974 surgery, which includes his service-connected bilateral capital tunnel syndrome.  The Board finds it pertinent that there is no other medical opinion of record to the contrary. 

The Board has considered the Veteran's own assertions regarding a possible connection between arthritis of the cervical spine and service-connected bilateral capital tunnel syndrome, as postoperative residuals of the 1974 surgery.  
The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007), the Court indicated that lay evidence was to be considered competent with regard to a disease with "unique and readily identifiable features" that was "capable of lay observation."  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

In this case, the question of medical nexus requires medical knowledge on the development of degenerative changes and it is not capable of lay observation.  The Board finds that the Veteran's lay assertions are afforded little probative weight in the absence of evidence that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  In contrast, the November 2011 VA medical examiner has opined against a link between the Veteran's arthritis of the cervical spine disorder and his service-connected disabilities.  

In short, the arthritis of the cervical spine is not shown to be directly related to any aspect of the Veteran's period of service, to include as a postoperative residual of the 1974 surgery.  Additionally, the preponderance of the medical evidence of record is against a finding that the Veteran's arthritis of the cervical spine disorder is proximately due to his service-connected disabilities.  See 38 C.F.R. § 3.310.  The Board finds that the preponderance of the medical evidence is against an award of service connection.   The benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.  

Pinched Nerve in the Cervical Spine and Myofascial Pain Syndrome

Turning next to the claims for service connection for a pinched nerve in the cervical spine and myofascial pain syndrome, the Board observes that the November 2011 VA examiner found that there was no objective clinical evidence to support such current diagnoses.  The findings contained in the August 2010 EMG report were normal and there was no evidence of neurologic involvement related to the cervical spine.  Although the previous private treatment records show diagnoses for a pinched nerve in the cervical spine and myofascial pain syndrome, the November 2011 VA examiner ruled out those diagnoses as there was no objective evidence on clinical examination, except for subjective complaints of numbness and pain.  

The Board notes that a symptom of numbness, like complaints of pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

While the September 2010 VA examiner observed that symptoms of neck and shoulder pain associated with thoracic muscle spasm could also represent a possible diagnosis of  myofascial pain syndrome, the September 2010 VA examiner found that those symptoms were associated with the diagnosis of bilateral cubital tunnel syndrome, a disability for which the Veteran has already been awarded service connection.  The pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.  Disabilities may be rated separately without violating the prohibition against pyramiding unless they constitute the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Accordingly, the Veteran is already receiving compensation for numbness and pain in his neck and upper extremities resulting from his service-connected bilateral cubital tunnel syndrome, and awarding a second separate evaluation for this symptom would result in prohibited pyramiding.  38 C.F.R. § 4.14 .

The Board acknowledges the private medical treatment records contain prior diagnoses for pinched nerve in the cervical spine and myofascial pain syndrome, however, it does not appear that those previous diagnoses were based on objective findings from diagnostic testing.  In contrast, the November 2011 VA examination report did show consideration the objective medical findings, including the normal clinical findings from the August 2010 EMG study.  VA law requires that the grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, there is no current diagnosis as to these two conditions.  

In addition to the medical evidence, the Board has also considered the Veteran's own lay statements in support of his claim, in particular his assertion that he experiences pain and numbness in his neck and upper extremities.  While the Veteran is competent to attest to the symptoms he experiences, as a lay person, however, he is not competent to render a medical diagnosis in this regard.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not competent to render medical opinions).  The Veteran is competent to attest to the facts surrounding his claim, but not to an actual diagnosis of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2). 

Moreover, the medical evidence does not show that a pinched nerve in the cervical spine or myofascial pain syndrome is related to the Veteran's period of service.  There is no showing that of either chronic condition during service or at separation, and as discussed above the preponderance of the competent medical evidence is against any medical links to service.  

Without current diagnoses of a pinched nerve in the cervical spine or myofascial pain syndrome, service connection cannot be granted for either claim.  One of the requirements for service connection is competent evidence that a claimed disability currently exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, there are only subjective complaints of pain and numbness, and there is no current diagnosed disorder, beyond bilateral brachial neuritis (or cubital tunnel syndrome) which is already service-connected.  38 C.F.R. § 4.14.  Moreover, the preponderance of the competent medical evidence is against medical links to service.   Service connection for a pinched nerve in the cervical spine and myofascial pain syndrome are not warranted.  See Hickson, 12 Vet. App. at 253.



ORDER

Service connection for arthritis of the cervical spine, to include as secondary to service-connected disabilities, is denied. 

Service connection for a pinched nerve in the cervical spine, to include as secondary to service-connected disabilities, is denied.

Service connection for myofascial pain syndrome, to include as secondary to service-connected disabilities. is denied. 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


